Matter of Lystra Fatimah N. v Rafael M. (2014 NY Slip Op 08104)





Matter of Lystra Fatimah N. v Rafael M.


2014 NY Slip Op 08104


Decided on November 20, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2014

Tom, J.P., Friedman, Feinman, Gische, Kapnick, JJ.


&em;

[*1]13143 In re Lystra Fatimah N., Petitioner-Respondent,
vRafael M., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.

Order, Family Court, Bronx County (Paul A. Goetz, J.), entered on or about June 12, 2013, which, after a fact-finding hearing, granted petitioner an order of protection for one year, unanimously reversed, on the law, without costs, and the order of protection vacated.
The court found that respondent committed acts constituting the family offense of aggravated harassment in the second degree (Penal Law § 240.30) based on petitioner's testimony that on two specific occasions, and many other times, respondent made telephone calls in which he threatened her. While the court's findings are amply supported by the record, the statutory language that a communication "will constitute aggravated harassment in the second degree when [made] with intent to harass, annoy, threaten or alarm another person" has since been found to be unconstitutionally vague and overbroad (People v Golb, 23 NY3d 455, 465-468 [2014]), requiring that the order be vacated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 20, 2014
CLERK